 1

 2

 3

 4

 5

 6

 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                           SACRAMENTO DIVISION
11

12                                                     Case No. 2:21-cv-00144-KJN (PC)
     MICHAEL E. JACQUES,
13                                                   ORDER CONTINUING DEFENDANTS’
                                          Plaintiff, DEADLINE TO SET OR OPT-OUT OF
14                                                   SETTLEMENT CONFERENCE
                    v.
15

16
     B. FERERKINS, et al.,
17
                                      Defendants.
18

19         Pending before the Court is Defendants’ request to continue the deadline to set or opt-out of

20   a settlement conference for a period of forty-five days. Good cause appearing, the deadline to

21   contact the Court to set or opt out of a settlement conference is continued to June 28, 2021.

22         IT IS SO ORDERED.
     Dated: May 18, 2021
23

24

25

26
     Jac144.eot
27

28
                                                           1
          [Prop.] Order Approving Cont. of Defs.’ Deadline to Contact Court For Sett. Conf. (2:21-cv-00144-KJN (PC))
